Citation Nr: 0906481	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include rheumatoid arthritis as well as non-rheumatoid 
degenerative arthritis and osteoarthritis.

2.  Entitlement to service connection for left kidney cancer, 
status post left kidney removal, as secondary to arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1968 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) denying service-connection for rheumatoid 
arthritis.  This matter also comes before the Board on appeal 
from a January 2005 rating determination of an RO of VA 
denying service-connection for left kidney cancer.

This matter was previously before the Board in April 2007, 
when it was remanded for additional development of the 
evidence.

The Board has refashioned the phrasing of the issues on 
appeal in this case, as presented above.  In the Board's 
view, the Veteran's presentation of contentions and evidence 
in supporting his claims on appeal contemplates a claim of 
entitlement to service connection for his various diagnosed 
forms of rheumatoid and non-rheumatoid arthritis.  The 
Veteran's appeal has previously been adjudicated as involving 
a claim of direct service-connection for 'rheumatoid 
arthritis,' however the Veteran's correspondence and 
submitted evidence have often referred both to 'rheumatoid 
arthritis' and simply 'arthritis.'  The medical evidence of 
record shows degenerative joint disease and osteoarthritis 
beyond the diagnosed rheumatoid arthritis.  The Veteran's 
August 2005 substantive appeal on this issue specifically 
argues that his in-service paratrooper jumps caused his 
'present arthritis.'  An October 2006 private medical 
statement submitted by the Veteran in support of his appeal 
identifies 'arthritis related problems' and separately refers 
to 'rheumatoid arthritis related problems.'  The statement 
refers to degenerative joint disease and degenerative disc 
disease, and offers a medical opinion that the Veteran's 
problems are caused by his service as a paratrooper.  The 
most recent October 2008 VA examination report includes a 
diagnosis of post-traumatic arthritis in the Veteran's feet, 
confirmed by x-ray.

It is reasonably apparent from this evidence and 
correspondence that the Veteran's claim on appeal inclusively 
contemplates non-rheumatoid arthritis which he claims to be 
associated with trauma from paratrooper jumps.  The Board has 
refashioned the phrasing of the issues on appeal, as 
presented above, to more clearly and accurately reflect the 
claims as the Veteran has presented them in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2007 remand, the Board determined that a VA 
medical examination with an etiology opinion was necessary 
because the Veteran had various documented diagnoses and 
symptoms which may relate to either non-rheumatoid arthritis, 
to rheumatoid arthritis, or to both pathologies.  To 
determine the Veteran's current disability picture, and to 
evaluate the likelihood and extent to which any specific 
current diagnoses may be related to the Veteran's service, a 
VA orthopedic examination was directed.

The April 2007 remand directed that the new VA examination 
report clearly identify and explain the nature of each 
diagnosis involving rheumatoid arthritis and each diagnosis 
involving non-rheumatoid arthritis found in the Veteran.  The 
examiner was asked to discuss whether "each diagnosis 
identified" was likely etiologically related to military 
service, and "In particular, please address the Veteran's 
contention that the parachute jumps he performed during 
service caused current disabilities."  Unfortunately, the 
resulting October 2008 VA examination report does not 
adequately address all of the essential questions in a manner 
which allows for the Board to proceed with appellate review 
of this case.  The October 2008 VA examination includes a 
diagnosis of "posttraumatic arthritis of feet by x ray."  
However, no etiology opinion is offered regarding this 
diagnosed posttraumatic arthritis of the Veteran's feet, 
which appears to be very critical to the Veteran's 
contentions in this case.

Rather, the majority of the examination report focuses 
exclusively upon a recitation of general information and 
principles concerning rheumatoid arthritis.  The examiner 
explains that "Rheumatoid arthritis is not caused by or a 
result of veteran's active duty service or etiologically 
linked to the veteran's service, in particular, the parachute 
jumps he performed during service.... There is not evidence 
that that parachute jumping or sport activities may be linked 
to RA etiology."  The Board must observe, however, that the 
October 2008 VA examination report does not address the 
Veteran's contentions that his arthritis, including his post-
traumatic arthritis and other non-rheumatoid arthritis, is 
etiologically related to his parachute jumps during service.  
The Board believes that the Veteran's contention in this 
regard is properly a part of this issue on appeal and, 
moreover, obtaining a medical opinion regarding this 
contention of the Veteran's was an essential and express 
purpose of the Board's April 2007 remand directives.

Thus, the Board is compelled to remand this issue to the RO 
for completion of the required actions prior to appellate 
review.  The Board regrets the additional delay in again 
remanding this issue, but the action is necessary to ensure 
compliance with the requirements of the Board's April 2007 
remand; the Board is under a duty to ensure compliance with 
the terms of its prior remands.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

The Board must also defer appellate review of the 
inextricably intertwined issue of entitlement to service 
connection for left kidney cancer, status post left kidney 
removal, claimed as secondary to arthritis.

Accordingly, the case is REMANDED for the following actions:

1.  The physician who conducted the 
October 2008 VA examination, if available, 
should be asked to author an addendum to 
the October 2008 VA examination report to 
additionally address the etiology of the 
Veteran's non-rheumatoid arthritis 
pathologies, including the diagnosed 
posttraumatic arthritis of the Veteran's 
feet.  If the physician who conducted the 
October 2008 VA examination report is not 
available, the Veteran should be afforded 
an opportunity to attend a new VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
claimed disabilities involving arthritis.  
If the Veteran does not report for a new 
examination, the specialist should 
nevertheless respond to the questions 
below, to the extent possible, based upon 
a review of the evidence of record.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with authoring this 
report.  Any medically indicated special 
tests or studies should be accomplished.

After reviewing the claims file, including 
the service treatment records, the 
examiner should respond to the following:

a)  Please clearly identify and explain 
the nature of each diagnosis involving 
non-rheumatoid arthritis found in the 
Veteran.

b)  For each diagnosis identified 
above, is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder was manifested 
during the Veteran's active duty 
service or is otherwise etiologically 
linked to the veteran's service?  In 
particular, please address the 
Veteran's contention that the parachute 
jumps he performed during service 
caused his current disabilities.
 
c)  If any current arthritis-related 
diagnosis is determined to be related 
to the Veteran's military service, the 
examiner is also asked to offer an 
opinion as to whether there is any 
causal relationship between the 
Veteran's kidney cancer and any of the 
arthritis-related diagnoses identified 
in responding to the above; 
specifically, an opinion is requested 
regarding the Veteran's contention that 
medication used to treat his arthritis 
caused his kidney cancer.

The medical opinions must be rendered by 
exercise of sound judgment without 
recourse to speculation, after a careful 
analysis has been made of all the facts 
and circumstances surrounding the 
Veteran's pertinent disabilities and 
service.  If the provider cannot answer 
any of the above questions without resort 
to speculation, he or she should so 
indicate.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




